Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/21/2022.

As filed, claims 5-8 and 11-16 are pending; and claims 1-4, 9, and 10 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2022 has been considered by the Examiner.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/21/2022, with respect to claims 1, 2, 5-8, and 11-16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 1, 2, 5, and 6 is withdrawn per amendments and cancellation of claims 1 and 2.

The § 102(a)(1) rejection of claims 1, 2, and 6 by CAS333 is withdrawn per amendments and cancellation of claims 1 and 2.

The § 102(a)(1) rejection of claims 1, 2, and 6 by CAS816 is withdrawn per amendments and cancellation of claims 1 and 2.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains a number of instant compounds depicted in claim 5 or a method of treating/preventing microbial infection via a compound of instant formula (I) depicted in claim 7.  
The prior arts, which are the CAS333 and CAS816 publications, are removed because they failed to teach or suggest the instant compounds depicted in claim 5 or a therapeutic utility of treating/preventing microbial infection.  Without CAS333 and CAS816, the instant compounds depicted in claim 5 and the method of treating/preventing microbial infection via a compound of instant formula (I) depicted in claim 7 are free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5-8 and 11-16 are allowed.
Claims 1-4, 9, and 10 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626